Citation Nr: 0916219	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  03-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status post 
laminectomy, L5-S1, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted an increased evaluation 
to 20 percent for the Veteran's service-connected lumbar 
spine disability.  

This issue was previously before the Board in February 2005 
and June 2006.  In February 2005 the Board remanded the issue 
to the RO for further development and in June 2006 the Board 
denied the Veteran's claim for an increased evaluation for 
his service-connected lumbar spine disability.

The Veteran appealed the Board's 2006 determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In a decision issued May 2008 the Court vacated the Board's 
June 2006 decision and remanded the matter for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court essentially vacated and remanded the Board's 2006 
decision because it did not adequately address the evidence 
of functional loss and pain on movement.  The Court cited 
Fenderson v. West Vet. App. 119,128 (1999), DeLuca v. Brown, 
8 Vet. App. 202 (1995), Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995), 38 C.F.R. §§ 4.40 and 4.45 and explained 
that evidence of pain on movement and functional disability 
due to pain requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45.  As to the musculoskeletal system, it is 
essential that the examination on which ratings are based 
adequately portray any functional loss that may be due to 
pain.  Under the regulations, the functional loss due to pain 
is to be rated at the same level as the functional loss where 
motion is impeded.  Id.  

The Veteran last underwent VA examinations of the spine in 
July 2002 and April 2003.  There is no clinical evidence 
reflecting the current status of the low back disability.  

Further, the Board notes that during the pendency of this 
appeal, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) pertinent to increased rating 
claims.  According to that decision, 38 U.S.C.A. §  5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

A review of the claims folder indicates that a letter 
complying with the requirements set forth in Vazquez-Flores, 
Id. has not been sent to the Veteran with regard to his claim 
for an increased evaluation for his lumbar spine disorder.  A 
remand is, therefore, necessary to accord the RO/AMC an 
opportunity to furnish such a letter to the Veteran.  

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with corrective VCAA notification that is 
in compliance with the requirements set 
forth in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008). Specifically, the notice 
should advise the veteran that, to 
substantiate his increased rating claim 
for status post laminectomy, L5-S1, he 
must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening 
or an increase in severity of the 
disability as well as the effect that the 
worsening has on his employment and daily 
life.

In addition, the letter should include 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation- e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

Further, the veteran should be afforded a 
copy of the applicable criteria needed to 
establish an increased (higher) evaluation 
under all applicable Diagnostic Codes for 
rating status post laminectomy, L5-S1.

Also, the veteran should be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life. 

2.  The Veteran should be scheduled for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All necessary tests, including 
x-rays if indicated, should be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected lumbar 
spine disability.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected lumbar 
spine disability and fully describe the 
extent and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed:  (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With regard to any neurological disability 
resulting from the service- connected 
lumbar spine disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by the service-connected lumbar 
spine disability.  

The examiner should indicate the number of 
weeks, if any, during the past 12 months, 
that the Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

3.  Thereafter the RO/AMC should ensure 
that all necessary development has been 
completed, and then readjudicate the claim 
on appeal.  If the benefits sought on 
appeal remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case; allow an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


